This case comes from the district court of Tulsa county, and was brought by J.F. McLane, defendant in error, for the purpose of restraining and enjoining Robert Galbreath, the plaintiff in error, from interfering with plaintiff's possession as lessee of certain real estate in that county. Upon application the trial court granted a temporary injunction against the defendant, restraining him from interfering with plaintiff's possession of said premises pending a final determination of said case. Exceptions were taken to the order of the court granting the temporary injunction, which were overruled, and defendant brings error.
Although no briefs were filed, we have made a somewhat careful examination of the record, and are of opinion that no prejudicial error has been committed. *Page 755 
As stated before, this is an appeal from an order of the trial court granting a temporary injunction, and the rule of this court is that the granting of a temporary injunction pending litigation is largely within the discretion of the trial court, and such orders will not be vacated by this court unless there has been a clear abuse of discretion, or the same has been granted without authority, or against some plain provision of the statutes.
The case should be affirmed.
By the Court: It is so ordered.